NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAR 28 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 ARMONISE TOUSSAINT,                                No. 05-76797

               Petitioner,                          Agency No. A78-353-614

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Armonise Toussaint, a native and citizen of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      The agency found Toussaint failed to meet her burden of establishing past

persecution or a well-founded fear of future persecution on account of a protected

ground. The record does not compel a contrary result. See Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003); see also Halim v. Holder, 590 F.3d 971, 975

(9th Cir. 2009) (petitioner bears burden of establishing eligibility for asylum).

Thus, we deny the petition as to Toussaint’s asylum claim.

      Because Toussaint failed to establish eligibility for asylum, her withholding

of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Further, substantial evidence supports the agency’s denial of Toussaint’s

CAT claim because she failed to show that it is more likely than not that she would

be tortured by or with the consent or acquiescence of the government if returned to

Haiti. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).




                                          2                                    05-76797
      We reject Toussaint’s contentions that the agency failed to review the

evidence adequately or applied an incorrect legal standard.

      The 90-day stay of proceedings granted on September 14, 2015, has expired.

Respondent’s motion to terminate the stay of proceedings is denied as moot.

      Finally, we deny Toussaint's motion to remand.

      PETITION FOR REVIEW DENIED.




                                         3                                 05-76797